         Case 1:20-cv-00502-TCB Document 131-1 Filed 02/05/21 Page 1 of 5

                                     EXHIBIT 1

      Date              Discovery Evidence                  Missing Evidence
    1/25/19   Tucker text to Oliver-Staley: “I have Tucker’s phone records
              girls who will talk.”                  reflect text messages with
                                                     women basketball players
                                                     throughout January 2019. If
                                                     any of those text messages
                                                     were with “the girls” who
                                                     were willing to talk, those text
                                                     messages        have       been
                                                                1
                                                     destroyed.
    1/26/19   Tucker drives four students in her car Tucker’s phone records
              to an off-campus Starbucks to meet     reflect text messages with
              with Oliver-Staley. The students       women basketball players
              voice complaints about Plaintiffs.     throughout January 2019. If
              Student One testified that Oliver-     Tucker texted with the
              Staley told them that the complaints   students before or after this
              were not “enough.” Student One         meeting, those text messages
              Dep. at 189:4-22.                      have been destroyed. If Akin
                                                     and Durham texted about this
                                                     meeting, those text messages
                                                     have been destroyed.2
    1/26/19   Oliver-Staley text to Tucker: “I need Tucker’s phone records
              them to also think about rules         reflect text messages with
              violations they can share…similar to women’s basketball players
              practice going over time.”             after the January 26, meeting.
                                                     If any of these texts related to
                                                     questions about rules
                                                     violations, those text


1
 Plaintiff has Ms. Tucker’s phone records, including text message records, for part
of the relevant time period. Where Plaintiff can identify deleted text messages from
Ms. Tucker’s phone based on her phone records, she has. It is Plaintiff’s
understanding that Ms. Tucker also messaged with players on another messaging
application, but those messages have been destroyed. Ms. Tucker’s phone records
do not reflect the messaging sent via these messaging applications.
2
  Text messages produced from Ms. Akin’s phone after February 17, 2019, show
that she and Ms. Durham communicated about Plaintiff and issues relating to this
case by text message.
                                    1
         Case 1:20-cv-00502-TCB Document 131-1 Filed 02/05/21 Page 2 of 5

                                     EXHIBIT 1

      Date            Discovery Evidence                    Missing Evidence
                                                     messages have been
                                                     destroyed.
    1/27/19   Durham text to Oliver Staley: “on my If Durham texted with
              way to the WBB game. Did the           Peterson or Akin about the
              students come and see you              WBB game, or about the
              yesterday?”                            students coming to see
                                                     Oliver-Staley, those text
                                                     messages have been
                                                     destroyed.
    1/27/19   Metadata from a recording of Plaintiff If Akin texted Durham,
              at a game shows that the recording     Tucker, or any women’s
              was made on January 27, 2019, the      basketball players about this
              date of the GT/NC State WBB game, recording, those text
              to which Durham confirmed to           messages have been
              Oliver-Staley she had attended.        destroyed. If Durham and
              Plaintiff was unaware she was being    Peterson texted about this
              recorded. Akin later played an         recording those text
              excerpt of this recording from her     messages have been
              phone for the investigator retained to destroyed. If Tucker texted
              investigate Plaintiff. E. Hoffman      any women basketball
              Dep. at 71:21-72:23.                   players about this recording,
                                                     those text messages have
                                                     been destroyed.
    1/27/19   After the NC State game, Akin and      If Akin and Durham texted at
              Durham speak on the phone.             this time, those text messages
                                                     have been destroyed.
    1/28/19   Oliver-Staley text to Tucker at 10:35- If Akin and Durham texted
              10:36 am: “I spoke with the folks at   about the direction from
                        3
              Carnegie …if I can get letters from    Carnegie, those text
              parents and any past players you       messages have been
              trust…I may have a path                destroyed. If Akin or Tucker
              forward…the sooner I can get them      texted any players or parents
              the better. President’s chief of staff of players whom they trusted
              Lynn [Durham] also wants them to       at this time, those text
              know that she is an ally and will work messages have been
              with me towards a solution. We just destroyed.

3
 Carnegie is a reference to the Office of the President where Dr. Peterson and Ms.
Durham worked.
                                         2
     Case 1:20-cv-00502-TCB Document 131-1 Filed 02/05/21 Page 3 of 5

                                 EXHIBIT 1

  Date              Discovery Evidence                 Missing Evidence
          need to make sure only people you
          guys absolutely trust are in the
          know.”
1/28/19   After Oliver-Staley gives her directive Texts produced from Akin’s
          to get information from those Tucker    phone show that she had a
          “trusts”, Akin’s calendar shows a       texting relationship with KP.
          meeting with “KP” – initials of a       If Akin texted KP on January
          disgruntled former women’s              28 about this meeting, those
          basketball player – at 12:15 p.m.       text messages have been
                                                  deleted. If Akin texted
                                                  Durham about this meeting,
                                                  those text messages have
                                                  been destroyed.
1/28/19   After Oliver-Staley gives her directive These text messages have
          to get information from those Tucker been destroyed.
          “trusts”, Tucker exchanged multiple
          phone calls and text messages with a
          disgruntled former women’s
          basketball staff member, Malikah
          Willis, who filed a complaint against
          Plaintiff in 2017. She also exchanges
          text messages with women basketball
          players.
1/28/19   Durham text to Oliver-Staley at 3:18 If Durham texted Akin or
          p.m.: “Julie [presumably Senior         Peterson about this meeting,
          Human Resources Specialist Julie        those text messages have
          Joyce] are in my office. Come on in.” been destroyed.




                                       3
         Case 1:20-cv-00502-TCB Document 131-1 Filed 02/05/21 Page 4 of 5

                                     EXHIBIT 1

      Date              Discovery Evidence                 Missing Evidence
    1/28/19   Oliver-Staley text to Engel at 3:56
              p.m. (~30 minutes after the HR
              meeting with Ms. Joyce): “Do you
              have a copy of the last report where
              Joe [sic] was investigation.”4

              Engel to Oliver-Staley at 3:57 p.m.:
              “I never received a copy of the HR
              report…I can ask over here…”

              Oliver-Staley to Engel at 3:58 pm:
              “Don’t. Don’t ask and do not
              mention that I asked.”
    1/28/19   At 4:50 pm: Tucker calls Akin.        If Tucker texted anyone
              Approximately 45 minutes later,       about this this call, those
              Tucker calls KP, the former           messages have been
              disgruntled WBB player whom Akin      destroyed. If Akin texted
              is believed to have met with earlier  Durham about this call, those
              that day.                             text messages have been
                                                    destroyed.
    1/29/10   Akin text to Oliver-Staley at 11:20   If Akin texted these two
              a.m.: “I have [sic] two people your   people to instruct them to call
              number and they are calling you today Oliver-Staley, those text
              to set up a time for fellowship.”     messages have been
                                                    destroyed. If Akin texted
                                                    Durham about these persons,
                                                    those text messages have
                                                    been destroyed.
    1/29/19   Tucker text to Oliver-Staley at 11:21 If Tucker messaged any of
              a.m.: “Should have them soon.”        the women’s basketball
              Oliver-Staley to Tucker: “Great!”     players on the other
                                                    messaging app she used on
                                                    this day about these letters,
                                                    those messages have been
                                                    destroyed.

4
 The last time HR had investigated Plaintiff was in 2017, when Ms. Willis, who Ms.
Tucker had spoken and texted to hours before, filed a complaint with HR about
Plaintiff. An investigation concluded that Plaintiff had not engaged in wrong doing.
                                         4
     Case 1:20-cv-00502-TCB Document 131-1 Filed 02/05/21 Page 5 of 5

                                 EXHIBIT 1

  Date              Discovery Evidence                 Missing Evidence
1/29/19   At 1:42 p.m. father of Student One e-
          mails a complaint about Plaintiff to
          Student One.
1/29/19   Stansbury’s calendar show he held a     If Peterson, Akin, or Durham
          “HR brainstorming mtg” in his office    attended this meeting and
          at 3:30 p.m.                            exchanged text messages
                                                  about it, those text messages
                                                  have been destroyed.
1/30/19   Tucker and Student One, whose father These text messages have
          had just submitted a complaint about been destroyed.
          Plaintiff the day before, exchanged 19
          text messages.
1/31/19   The day after Tucker and Student One If Akin and Durham texted
          exchanged 19 text messages that have about this, those text
          been destroyed, Oliver-Staley texted    messages have been
          Tucker for an update on the letters     destroyed. If Durham and
          from parents. Tucker replied that she Peterson texted about this,
          planned to “try” to get the letters but those text messages have
          she felt “like they are fading.” When been destroyed.
          Oliver-Staley asked what Tucker
          meant, Tucker stated “Not sure if they
          want to do it.” Oliver-Staley texted to
          ask if she could help get them “back
          on track.”
1/31/19   Tucker text to Oliver-Staley at 10:50 If Akin and Durham texted
          p.m.: “I am bringing you a letter       about this, those text
          tomorrow. You will have to turn it in messages have been
          ASAP.”                                  destroyed. If Durham and
                                                  Peterson texted about this,
                                                  those text messages have
                                                  been destroyed.
2/1/19    Tucker and Oliver-Staley text six       If Akin and Durham texted
          times about meeting. Tucker             about this, those text
          eventually states that she cannot come messages have been
          with the letter, but will come on       destroyed. If Durham texted
          Monday.                                 Peterson about this, those
                                                  text messages have been
                                                  destroyed.

                                      5
